Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 08, 2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on September 08, 2021 have been considered but are moot in the view of new ground rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senneville et al. (Pub. No. : US 20090012983 A1) in the view of Singh (Pub. No. : US 20080306983 A1)

As to claim 1 Senneville a user interface tool, comprising: 
a display system (paragraph [0055]: the system further comprises a user interface for presenting the source data, the target application, the user interface being further adapted for moving the source dimensional member to an existing data structure in the target application, and for mapping the source dimensional member to the existing data structure); 
a processor programmed to generate and display a graphical user interface (GUI) on the display system and to accept user input responsive to the GUI, the GUI including (i) a prompt for a folder, and (ii) a prompt for a mapping name (paragraphs [0152], [0026], [0028], [0032], [0144]: The data integration module 804 may also provide user interface (i.e. prompt) for generating federated member-based metadata model 406 integrating reporting application 718, target applications 410 and source data 402 wherein the metadata model includes the source metadata model having a source data access layer including a source data access layer model objects, a source business layer including source business layer model objects and a source package layer including source package layer (imply, it includes folder name) model objects and the target metadata model having a target data access layer including a target data access layer model objects, a target business layer including target business layer model objects; and a target package layer including target package layer model objects and defining a link connecting the source package layer and the target package layer and providing a mapping between the source dimensional member and the target dimensional member in the lineage information); and 
a data integration system having stored therein a plurality of instances of mapping information related to S sources and T targets, wherein an instance of mapping information includes information related to a data transfer between a source of the S sources and a target of the T targets (paragraphs [0052]-[0053], [0142]: a system for integrating data between a source data to a target data, the system comprising: a data integration module defining a data integration specification, the data integration specification including a lineage information linking a source dimensional member of the source data and a target dimensional member of the target data. A federated member-based metadata model is a model that defines the structure and relationships of data that is stored in a plurality of data stores in such a way that one can access the data as if it came from a single data store. A federated member-based metadata model defines relationships between data models in order to enable cross-referencing between different data stores (virtual or physical) that can be used to define data movement from one data store to another, or drill through from one data store to another so that one can navigate and browse from one data store to another); 
the processor programmed to receive, via the GUI, a user request that includes (i) the mapping name and (ii) the folder, the user request being for all instance of mapping information in the data integration system having the mapping name in the folder (paragraphs [0013], [0032], [0117], [0143]-[0144]: user specifies source data, optional transformations and defines a destination database, as well as its location. The user specification creates a package. A package defines the steps of associated tasks, with each step optionally having one or more precedence constraints. Execution of the package causes a data pump to import the user-specified data, conform the data in accordance with the user's definition of the destination database and export the data to that database using the federated member-based metadata model 406 the source data 402 may be moved into the target data 408 for use by a target application 410), the user request further specifying either a forward dependency or a backward dependency (paragraphs [0046], [0092], [0097], [0103], [0132], [0158], [0142]-[0143]: Note that the system is bidirectional and ancestor imply backward dependency and parent-child imply forward dependency);
displaying the user request on the GUI, and on a designated portion of the GUI, displaying either (a) entries in the tree of found instances that lead up to the mapping name in the folder when the backward dependency is specified (paragraphs [0046], [0092], [0103], [0132], [0158], [0142]-[0143]: Presentation folders and subjects contain references to objects in the business layer 306, including entities, attributes, filters and prompts and multiple members may also be mapped to their corresponding members  to map an ancestor with all descendents, from the source data to the target application 1120. In every case the hierarchies and the relationships of the will be preserved in the new data structure in the target application. Note that the system is bidirectional and ancestor imply backward dependency); or (b) entries in the tree of found instances that extend after the mapping name in the folder when the forward dependency is specified (paragraphs [0046], [0097], [0104], [00132], [0142]-[0143]: Presentation folders and subjects contain references to objects in the business layer 306, including entities, attributes, filters and prompts and organizing and structuring dimension elements in parent-child relationships, with each level representing the aggregated total of the data from the level below. Note that the system is bidirectional and parent-child imply forward dependency).
Senneville does not explicitly disclose but Singh teaches the processor programmed to respond to the user request by: searching the data integration system and formatting a tree of found instance comprising all instances of mapping information having the mapping name in the folder (paragraphs [0008], [0027]: retrieving mapping information defining mappings from one or more nodes of the tree hierarchy to specified cells of the tabular display using a mapping tool 135 and a query tool 137)

As to claim 3 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein at least one of the instances in the tree of found instances is a target and at least one of the instances in the tree of found instances is a source (paragraphs [0033], [0095], [0124]). 

As to claim 4 Senneville together with Singh teache a method according to claim 1. Senneville teaches the processor is further to display the tree of found instances as a hierarchical directory structure of folders and files (paragraph [0132]). 

As to claim 5 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein the processor is further to receive user input that is a user request for a port dependency table, the user request for the port dependency table including a field name and an object name (paragraphs [0013], [0032], [0117]). 

As to claim 6 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein the processor is to respond to the user request for the port dependency table by: searching the data integration system to thereby format a table of all instances of mapping information having both the field name and object name; and displaying the table on the GUI on the display system (paragraphs [0125], [0143], [0006]). 

As to claim 7 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein each entry of the table is uniquely labeled as a source, a target, or a folder (paragraphs [0032], [00161]). 

As to claim 8 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein the GUI includes selectable tiles, one of which indicates a mapping dependency and wherein receiving the user request for a mapping level dependency comprises: determining that the user has selected the tile indicating the mapping dependency; updating the graphical user interface to prompt the user to enter the mapping name and folder name, responsive to the user selection of the tile indicating the mapping dependency; and receiving alphanumeric user input for the mapping name and folder name (paragraphs [0052]-[0053], [0013], [0032], [0117]). 

As to claim 9 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein the GUI further includes a control element for selecting forward dependency and a control element for selecting backward dependency; and wherein receiving the user request further includes determining when the user has selected the control element indicating forward dependency and determining when the user has selected the control element indicating backward dependency (paragraphs [0046], [0092], [0097], [0103], [0132], [0158], [0142]-[0143]). 

As to claim 10 Senneville together with Singh teache a method according to claim 1. Senneville teaches wherein the GUI includes selectable tiles, one of which indicates a port dependency table and wherein receiving the user request for a port dependency table comprises: determining that the user has selected the tile indicating the port dependency table and updating the GUI to prompt the user to enter the object name and the field name, responsive to the user selection of the tile indicating the port dependency table (paragraphs [0046], [0092], [0097], [0103], [0132], [0158], [0142]-[0143]). 

As to claims 11, 13-20, they have similar limitations as of claims 1, 3-10 above. Hence, they are rejected under the same rational as of claims 1, 3-20 above.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sennevill et al. and Singh in the view of Reeves et al. (Patent No. : US 9274811 B1)

As to claim 2 all of the limitations of claim 1 have been addressed above. Senneville and Singh  do not explicitly disclose but Reeves teaches the user request for a mapping level dependency further specifies an environment in the data integration system, from among: development, test, and production, and wherein the processor is further to constrain the list of found instances to those within the environment (column 2 lines 26-45, Column 9 lines 46-67). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Senneville and Singh by adding limitation as taught by Reeves to handle a variety of installations on multiple vendors' systems (Reeves, column 2 lines 17-18).

As to claim 12, it has similar limitations as of claim 2 above. Hence, claim 12 is rejected under the same rational as of claim 2 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169